Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 16693073, filed on 2/21/2020. This application is a continuation of United States Patent Application No. 14/997,022, filed 1/1/2016, which is a continuation of United States Patent Application No. 14/820,392, filed 8/6/2015.
	This action is made non-final.
Claims 1-6 and 20-33 are pending in this case. Claims 1, 22, and 29 are independent claims. The information disclosure statement filed on 6/16/2020 has been entered and considered by the examiner.


Drawings
	The drawings filed on 2/21/2020 have been accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 22, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10521493 (Patent ‘1493). Although the claims at issue are not identical, they are not patentably distinct from each other because:
1. (Currently Amended) An electronic input and display device for editing text, comprising:
an electronic display for displaying text; (See Patent ‘1493 at Claim 1 where it is stated: “an electronic display for displaying text;”)
a gesture input device for receivingat least one of a plurality of gesturinput types, 
a processor in communication with the electronic display and the gesture input device; (See Patent ‘1493 at Claim 1 where it is stated: “a gesture input device for receiving at least one type of gesture input;  a processor in communication with the electronic 
display and the gesture input device;”)
and a computer-readable medium comprising instructions that, when executed by the processor, cause the processor to perform operations for formatting text displayed on the electronic display, the operations comprising: (See Patent ‘1493 at Claim 1 where it is stated: associating “and a computer-readable medium comprising instructions that, when executed by the processor, cause the processor to perform operations for formatting text displayed on the electronic display, the operations comprising:”)
associating at least two of a plurality of text formatting rules along a sequential continuum from a first formatting rule to a last formatting rule; (See Patent ‘1493 at Claim 1 where it is stated: associating each of a plurality of text formatting rules along a sequential continuum from a first formatting rule to a last formatting rule;.).

receiving a first gesture input via the gesture input device associated with the electronic display, the first gesture input comprising a first gesture input type of the plurality of gesture input types; (See Patent ‘1493 at Claim 1 where it is stated: receiving a first gesture input via the gesture input device associated with the electronic display;.)



associating the first gesture input with advancement along the sequential continuum of text formatting rules in a first direction to a next formatting rule from the sequential continuum of text formatting rules, wherein each consecutive received gesture input comprising the first gesture input type continues advancement along the sequential continuum of text formatting rules; (See Patent ‘1493 at Claim 1 where it is stated: “associating the first gesture input with advancement along the sequential continuum of text formatting rules in a first  
displaying text via the electronic display with a current formatting rule from the sequential continuum of text formatting rules applied to the text; ( See Patent ‘1493 at Claim 1: “displaying text via the electronic display with a current formatting rule from the sequential continuum of text formatting rules applied to the text;”)

 and applying thnext formatting rule to th (See Patent ‘1493 at Claim 1 where it is stated: “and applying the next formatting rule to the text”)
.  
3104528096.2 0069478-00402

Claims 22 and 29 are similar in scope to Claim 1 and are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-6, 20, 22, 23, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over 20080036743(Westerman) in view of 20140282178(Borzello) as provided in the IDS submitted 6/16/2020. 

1. (Currently Amended) An electronic input and display device for editing text, comprising:
an electronic display for displaying text; (See Westerman [0035] )
a gesture input device for receivingat least one of a plurality of gesturinput types, 
a processor in communication with the electronic display and the gesture input device; (see Westerman at [0205] where disclosed is a processor working in conjunction with a gesture recognition system).
and a computer-readable medium comprising instructions that, when executed by the processor, cause the processor to perform operations for formatting text displayed on the electronic display, the operations comprising:
associating at least two of a plurality of [text] formatting rules along a sequential continuum from a first formatting rule to a last formatting rule; (See Westerman at [0102]- [0103] where disclosed are gesture sets or channels which provide groupings of 
determining a gesture set associating commands to one or more gesture events.“ This grouping is held to teach the limitations of a continuum. See also Figure 38 where all command/operations are organized according to their frequency of use, which is another example that teaches a continuum.).

receiving a first gesture input via the gesture input device associated with the electronic display, the first gesture input comprising a first gesture input type of the plurality of gesture input types; (Westerman at [0029] discloses gesture input.)



associating the first gesture input with advancement along the sequential continuum of text formatting rules in a first direction to a next formatting rule from the sequential continuum of text formatting rules, wherein each consecutive received gesture input comprising the first gesture input type continues advancement along the sequential continuum of text formatting rules; (See again Westerman [0102]-[0103] where discloses is a chord, which constitutes a first 
and applying thnext formatting rule to th (See Westerman at [0103] where disclosed formatting operations.)
.  
3104528096.2 0069478-00402


Westerman may not specifically disclose the following
displaying text via the electronic display with a current formatting rule from the sequential continuum of text formatting rules applied to the text;
Borzello discloses this limitation. (This examiner is holding this limitation to be taught by the display of text in any format, prior to the selection by a user of a specific formatting option. See Borzello at [0115]-[0116] where is disclosed is the application of a formatting rule to selected text causing it to become bold.).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Westerman and Borzello. The two are analogous to the Applicant’s invention in that both relate to using gestures to control a touchscreen device. The motivation to do so would have been increasing productivity as taught by Borzello at [0001].

2. (Currently Amended) Westerman and Borzello disclose the limitations of Claim 1. Borzello discloses a limitation whereincomprises one of a phras(See Borzello at [0034] where the selection item is a sentence. See also [0022] where a sentence is specifically described as a display element.).


3. (Original) Westerman and Borzello disclose the limitations of Claim 1. 
Westerman discloses a limitation wherein the electronic display comprises a touchscreen display, and wherein the gesture input device comprises a touchscreen digitizer associated with the touchscreen display. (A touch screen digitizer is held to represent a mechanism for turning analog input in the form of touches from a user into digital input which is understood and interpreted by a computing system with a processor. Westerman discloses this limitation at [0123]- [0124] where a chord is interpreted from contact with various user inputs.).


4. (Currently Amended) Westerman and Borzello disclose the limitations of Claim 3. 
Westerman discloses a limitation wherein the plurality of gesturinput types includes one or more of a two-finger pinch/spread gesture input, a two-finger tap gesture input, a two-finger twist gesture input, a single-finger diagonal swipe gesture input, a multi-finger diagonal swipe gesture input, a single-finger horizontal swipe gesture input, a multi-finger horizontal swipe gesture input, and a press and hold gesture input. (See Westerman at [0142] where a rotating gesture is disclosed that is held to teach the limitations of a “two-finger twist” gesture because at least one digit moves in relation to a second digit in a rotating motion.)


5. (Currently Amended) Westerman and Borzello disclose the limitations of Claim 4. 
Westerman discloses a limitation wherein each of the plurality of gesturinput types is associated with asubset of the plurality of text formattingrules such that each of the plurality of gesturinput types is associated with a different sequential continuum of text formatting rules that includes at leastsubset of the plurality of formatting rules. (See Borzello at Fig. 5 and [0061]. Elements depicted in Fig. 5 such as the font size dropdown are held to teach this limitation.)

6. (Currently Amended) Westerman and Borzello disclose the limitations of Claim 5. 
Westerman discloses a limitation, wherein the plurality of text formatting rules along the sequential continuum includes one or more of a bold formatting rule, a quotation formatting rule, an italics formatting rule, a strikethrough formatting rule, a bulleted list formatting rule, a numbered list formatting rule, a checkbox formatting rule, a bullet point formatting rule, and a justification formatting rule.  (Westerman discloses a limitation [0104] where bold and italics are disclosed as formatting commands.). 

7-19. (Canceled)  

20. (New) Westerman and Borzello disclose the limitations of Claim 1. 
Westerman discloses a limitation wherein the next formatting rule is applied to a subset of the displayed text, the subset of displayed text being selected by identifying a portion of text underlying the received first gesture input. (See Borzello at [0115] where disclosed is predicted commands surfaced related to text formatting. See also Fig. 5 of Borzello where Bold Italic and Underline are positioned in such a manner as moving the finger from bold to italic to underline will involve touch movement, see [0120], in the same direction therefore teaching the limitation of a first direction).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Westerman and Borzello. The two are analogous to the Applicant’s invention in that both relate to using gestures to control a touchscreen device. The motivation to do so would have been increasing productivity as taught by Borzello at [0001].


22. (New) A method implemented at a computer system that includes one or more processors, for editing text based on received electronic gesture input, comprising:
associating at least two of a plurality of text formatting rules along a sequential continuum from a first formatting rule to a last formatting rule; (See Westerman at 
determining a gesture set associating commands to one or more gesture events.“ This grouping is held to teach the limitations of a continuum. See also Figure 38 where all command/operations are organized according to their frequency of use, which is another example that teaches a continuum.).
receiving a first gesture input via the gesture input device associated with the electronic display, the first gesture input comprising a first gesture input type of the plurality of gesture input types; (Westerman at [0029] discloses gesture input.)
associating the first gesture input with advancement along the sequential continuum of text formatting rules in a first direction to a second formatting rule from the sequential continuum of text formatting rules, wherein each consecutive received gesture input comprising the first gesture input type provides advancement along the sequential continuum of [text formatting] rules; (See again Westerman [0102]-[0103] where discloses is a chord, which constitutes a first gesture, that leads to the usage of a group of selection for a user. See also Figure 29A particularly item 556.).
and applying the next formatting rule [to the text]. (See Westerman at [0103] where disclosed formatting operations.)

displaying text via an electronic display with a first formatting rule from the sequential continuum of text formatting rules applied to the text, the electronic display including a gesture input device for receiving at least one of a plurality of gesture input types; Borzello discloses this limitation. (This examiner is holding this limitation to be taught by the display of text in any format, prior to the selection by a user of a specific formatting option. See Borzello at [0115]-[0116] where is disclosed is the application of a formatting rule to selected text causing it to become bold.).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Westerman and Borzello. The two are analogous to the Applicant’s invention in that both relate to using gestures to control a touchscreen device. The motivation to do so would have been increasing productivity as taught by Borzello at [0001].

23. (New) Westerman and Borzello disclose the limitations of Claim 22. 
Borzello discloses a limitation further comprising:
receiving a second gesture input comprising the first gesture input type and being in the first direction via the gesture input device; (See Westerman at Figure 29 C. where a plurality of drag gestures in various directions are disclosed, and an item list is also disclosed).
associating the second gesture input with advancement along the continuum of formatting rules in the first direction;
and applying a third formatting rule from the continuum of formatting rules to the text. (The examiner is holding this limitation moving to the next item in a list of items that is accessible by touch gesture in text formatting. See Borzello at [0115] where disclosed is predicted commands surfaced related to text formatting. See also Fig. 5 of Borzello where Bold Italic and Underline are positioned in such a manner as moving the finger from bold to italic to underline will involve touch movement, see [0120], in the same direction therefore teaching the limitation of a first direction).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Westerman and Borzello. The two are analogous to the Applicant’s invention in that both relate to using gestures to control a touchscreen device. The motivation to do so would have been increasing productivity as taught by Borzello at [0001].

25. (New) Westerman and Borzello disclose the limitations of Claim 22. 
Borzello further comprising:
receiving a second gesture input in the first direction via the gesture input device;
identifying the second swipe gesture input as a long swipe gesture input;
associating the second, long swipe gesture input with navigation along the continuum of formatting rules in the first direction by two formatting rule positions;
and applying a third formatting rule from the continuum of formatting rules to the text, wherein there is a fourth formatting rule in the continuum of formatting rules between the second formatting rule and the third formatting rule. (See Borzello at [0120] where 

26. (New) Westerman and Borzello disclose the limitations of Claim 22. 
Borzello wherein the continuum of formatting rules is vertically aligned, such that navigation of the vertical continuum of formatting rules is accomplished via vertical gesture inputs. (See Borzello at [0145] where vertical and horizontal scrolling is disclosed by touch gesture on a touch screen. See again Figure 5 where Cut and copy are organized in a vertical configuration. See also the text and font selections which are drop downs, known to be a vertical selection list).

27. (New) Westerman and Borzello disclose the limitations of Claim 22. 
Westerman wherein the continuum of formatting rules is diagonally aligned, such that navigation of the diagonal continuum of formatting rules is accomplished via diagonal gesture inputs. (See Westerman at [0108]-[0109] where disclosed are a plurality of gestures that could be interpreted as diagonal “up-right, up-left, down-right, down-left.” Regarding a diagonal display, it is held to constitute a design choice rendered obvious by horizontal and vertical menu types of which it is a subset of either.).


28. (New) Westerman and Borzello disclose the limitations of Claim 22. 
Borzello discloses a limitation wherein the continuum of formatting rules is horizontally aligned, such that navigation of the horizontal continuum of formatting rules is accomplished via horizontal gesture inputs. (See Borzello at [0145] where vertical and horizontal scrolling is disclosed by touch gesture on a touch screen. See again Borzello Fig. 5 Figure where horizontal alignment is present for the bold, italic, and underline selection).

29. (New) A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations for formatting text, the operations comprising:
associating at least two of a plurality of text formatting rules along a sequential continuum from a first formatting rule to a last formatting rule; (See Westerman at [0102]- [0103] where disclosed are gesture sets or channels which provide groupings of gestures associated with rules. These channels may be accessed by a “chord” which constitutes a gesture. See also Westerman at [0030] “The method further includes 
determining a gesture set associating commands to one or more gesture events.“ This grouping is held to teach the limitations of a continuum. See also Figure 38 where all command/operations are organized according to their frequency of use, which is another example that teaches a continuum.).

receiving a first gesture input via the gesture input device associated with the electronic display, the first gesture input comprising a first gesture input type of the plurality of gesture input types; (Westerman at [0029] discloses gesture input.)
associating the first gesture input with advancement along the sequential continuum of text formatting rules in a first direction to a second formatting rule from the sequential continuum of text formatting rules, wherein each consecutive received gesture input comprising the first gesture input type provides advancement along the sequential continuum of text formatting rules; (See again Westerman [0102]-[0103] where discloses is a chord, which constitutes a first gesture, that leads to the usage of a group of selection for a user. See also Figure 29A particularly item 556.).
and applying the next formatting rule to the text. (See Westerman at [0103] where disclosed formatting operations.)

displaying text via an electronic display with a first formatting rule from the sequential continuum of text formatting rules applied to the text, the electronic display including a gesture input device for receiving at least one of a plurality of gesture input types; (This examiner is holding this limitation to be taught by the display of text in any format, prior to the selection by a user of a specific formatting option. See Borzello at [0115]-[0116] where is disclosed is the application of a formatting rule to selected text causing it to become bold.).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Westerman and Borzello. The two are analogous to the 


30. (New) Westerman and Borzello disclose the limitations of Claim 29. 
Borzello discloses a limitation wherein the operations further comprise:
defining a plurality of continuums of text formatting rules, wherein each of the plurality of continuums includes a subset of the plurality of formatting rules that are sequentially selectable through gesture inputs;
associating each of the plurality of continuums with one of the plurality of gesture input types;
receiving a second gesture input comprising a second, different gesture input type via the gesture input device;
identifying a second continuum of the plurality of continuums of formatting rules that is different from the continuum associated with the first gesture input;
associating the second gesture input with advancement along the second continuum of formatting rules;
and applying a third formatting rule to the text, the third formatting rule being associated with the second continuum of formatting rules. (See Borzello at Fig. 5. It is held that this limitation is taught by the selection of a font and font size by separate selection movements. Both of these selections would requires separate selection movements or 

31. (New) Westerman and Borzello disclose the limitations of Claim 30. 
Borzello discloses a limitation wherein the operations further comprise:
defining at least one of the plurality of continuums of formatting rules as a horizontal continuum of formatting rules, wherein each of the formatting rules within the horizontal continuum of formatting rules is sequentially selectable through horizontally-oriented gesture inputs. (See Borzello at [0145] where vertical and horizontal scrolling is disclosed by touch gesture on a touch screen. See again Borzello Fig. 5 Figure where horizontal alignment is present for the bold, italic, and underline selection).

32. (New) Westerman and Borzello disclose the limitations of Claim 30. 
Borzello discloses a limitation wherein the operations further comprise:
defining at least one of the plurality of continuums of formatting rules as a pinch continuum of formatting rules, wherein each of the formatting rules within the pinch continuum of formatting rules is sequentially selectable through collapsing pinch gesture inputs and expanding pinch gesture inputs. (See Borzello at [0145] where a pinch and stretch gesture is disclosed teaching the limitations of pinch/spread. It would have been obvious to try this gesture in selecting through a continuum because the opposing nature of the two parts, pinch and spread, would be conducive to the bidirectional nature of the continuum.)

33. (New) Westerman and Borzello disclose the limitations of Claim 29. 
Borzello discloses a limitation wherein the operations further comprise:
receiving a second gesture input via the gesture input device, the second gesture input comprising an expanding pinch gesture input;
associating the expanding pinch gesture input with navigation along the continuum of formatting rules in a first direction;
receiving a third gesture input via the gesture input device, the third gesture input comprising a collapsing pinch gesture input;
and associating the collapsing pinch gesture input with navigation along the continuum of formatting rules in a second direction. (The examiner is holding these limitation to be taught by using a pinch/in gesture to navigate the display in Figure 5 of Borzello. See Borzello at [0115] where disclosed is predicted commands surfaced related to text formatting. See also Fig. 5 of Borzello where Bold Italic and Underline are positioned in such a manner as moving the finger from bold to italic to underline will involve touch movement, see [0120], in the same direction therefore teaching the limitation of a first direction. See Borzello at [0145] where a pinch and stretch gesture is disclosed teaching the limitations of pinch/spread.)





Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman in view of Borzello and in further view of 20140298171(Wang).
21. (New) Westerman and Borzello disclose the limitations of Claim 1.
Westerman and Borzello may not specifically disclose a limitation wherein the next formatting rule is applied to all of the displayed text as a default selection of text in response to no explicit selection being received. 
Wang discloses this limitation. (The limitation of a select all is held to be well-known at the time of invention, as evidence see Wang [0081] where a select-all feature is disclosed as well as directional and magnitude gestures on a touchpad.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to combine Westerman and Wang. The two are analogous to the Applicant’s invention in that both relate to using gestures to control a touchscreen device. The select-all feature being well-known at the time of invention a person of ordinary skill in the art would have been motivated in a touch-screen environment, to provide for expedient selection of items without point and click attachment.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman in view of Borzello and in further view of U.S. Pre-grant publication 20120272181(Rogers) as provided in the IDS submitted 6/16/2020.

24. (New) Westerman and Borzello disclose the limitations of Claim 23 some of which are referenced below. 
Westerman and Borzello do not disclose a limitation further comprising:
receiving a third gesture input comprising the first gesture input type and being in a second direction opposite the first direction, via the gesture input device;
associating the third swipe gesture input with navigation along the continuum of formatting rules in the second direction;
and reverting to the second formatting rule from the continuum of formatting rules to the text.  
Rogers discloses this limitation (This limitation is held to be taught by reverse navigation as disclosed by Rogers at [0023])
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Borzello and Rogers. The two are analogous to the Applicant’s invention in that both deal with groups of selectable items. The motivation to use the features of Rogers in Borzello’s lists, particularly the vertical drop downs, would have been providing an intuitive way to make a selection.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20120306748-A1 12-2012 Fleizach; Christopher Brian
US-20110185300-A1 07-2011 Hinckley; Kenneth P.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
3/9/2021




						/WILLIAM L BASHORE/                                                                                Supervisory Patent Examiner, Art Unit 2175